          Case 3:21-cr-30022-MGM Document 4 Filed 03/25/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                      Criminal No.      21-cr-30022 (MGM)
 UNITED STATES OF AMERICA
                                                      Violation:
                 V.
                                                      Count One: Theft of Government Money
 PATRICIA SHIBLES,                                    (18 U.S.C. § 641)
                        Defendant                     Forfeiture Allegation:
                                                      (18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. §
                                                      2461)

                                         INDICTMENT

                                           COUNT ONE
                                    Theft of Government Money
                                         (18 U.S.C. § 641)

The Grand Jury charges:

       Between in or about April 20, 2016 and April 15, 2020, in the District of Massachusetts,

the defendant,

                                      PATRICIA SHIBLES,

did, on a recurring basis, knowingly and willfully embezzle, steal, purloin, and convert to her use

and the use of another, any money and thing of value of the United States and of any department

and agency thereof, in a total amount greater than $1,000, namely, Social Security Title II

retirement benefits, having a value of approximately $62,113.

       All in violation of Title 18, United States Code, Section 641.




                                                1
             Case 3:21-cr-30022-MGM Document 4 Filed 03/25/21 Page 2 of 4



                                 FORFEITURE ALLEGATION
                        (18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c))

The Grand July further finds:

        1.      Upon conviction of the offense in violation of Title 18, United States Code, Section

641, set forth in Count One of this Indictment, the defendant,

                                       PATRICIA SHIBLES,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C),

and Title 28, United States Code, Section 2461(c), any property, real or personal, which constitutes

or is derived from proceeds traceable to the commission of the offense.           The property to be

forfeited includes, but is not limited to, the following:

                a. $62,113 in United States currency, to be entered in the form of a forfeiture

                     money judgment.

       2.       If any of the property described in Paragraph 1, above, as being forfeitable pursuant

to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United States Code, Section

2461(c), as a result of any act or omission of the defendant --

                a.      cannot be located upon the exercise of due diligence;

                b.      has been transferred or sold to, or deposited with, a third party;

                c.      has been placed beyond the jurisdiction of this Court;

                d.      has been substantially diminished in value; or,

                e.      has been commingled with other property which cannot be divided without
                        difficulty;

it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other property

of the defendant up to the value of the property described in Paragraph 1 above.

                                                  2
         Case 3:21-cr-30022-MGM Document 4 Filed 03/25/21 Page 3 of 4



       All pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United

States Code, Section 2461(c).




                                             3
          Case 3:21-cr-30022-MGM Document 4 Filed 03/25/21 Page 4 of 4



                                                     A TRUE BILL




                           '                         FOREPERSON




District of Massachusetts: MARCH rJl..S:2021 at 1:29 p.m.
Returned into the District Court by the Grand Jurors and filed.



                                                     DEPUTY CLERK




                                                4
